DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 1, in the paper of 11/17/2021, is acknowledged.  Applicants' arguments filed on 11/17/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-7 are still at issue and are present for examination.
Election/Restriction
Applicant’s election without traverse of Group I, Claims 1-3, 6 and 7, drawn to an E. coli tryptophanyl-tRNA synthetase, in the paper of 3/19/2021, is acknowledged.  Applicant’s election without traverse of the species of Species Group 1: SEQ ID NO:1 and Species Group 2: E. coli strains ATMW1, in the paper of 3/19/2021 is acknowledged.  
Claims 3, 4 and 5 are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite in that it is unclear and confusing as to how claim 2 further limits claim 1 from which it depends.  Claim 2 is limited to claim 1 such that the ATMW1 strain is derived from EcNR1 having the following genotype: EcNRI pUltraG-ScW40CCA trpS::ZeoR trpT::GentR AgalK XRED::galK.  It is unclear how this limitation further limits the strain ATMW1.
Appropriate amendment and/or comment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 and 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
This rejection was made in the previous office action as it applied to previous claims 2, 6 and 7.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
As previously stated, the invention appears to employ novel genetically engineered E. coli strain, ATMW1.  Since the deposited E. coli strain, ATMW1 is essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The E. coli strain, ATMW1 is not fully disclosed, nor have all the sequences required for their construction been shown to be publicly known and freely available.  The enablement requirements of 35 U.S.C. ' 112 may be satisfied by a deposit of the E. coli strain, ATMW1.  The specification does not disclose a repeatable process to obtain the vectors and it is not apparent if the DNA sequences are readily available to the public.  Accordingly, it is deemed that a deposit of the E. coli strain, ATMW1 should have been made in accordance with 37 CFR 1.801-1.809.
If a deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be available to the public under the conditions specified in 37 CFR 1.808, would satisfy the deposit requirement made herein.


     1. during the pendency of this application , access to the invention will be afforded to the Commissioner upon request;
     2. upon granting of the patent the strain will be available to the public under the conditions specified in 37 CFR 1.808;
     3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
     4. the deposit will be replaced if it should ever become inviable.
  
Applicants Response:
Applicants submit that that the application as filed includes detailed instructions on m aking and testing the species claimed as described in paragraph [0080] having the genotype: EcNRI pUltraG-ScW40CCA trpS::ZeoR trpT::GentR AgalK XRED::galK as described in paragraph [0086].
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
As previously stated, the invention appears to employ novel genetically engineered E. coli strain, ATMW1.  Since the deposited E. coli strain, ATMW1 is essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The E. coli strain, ATMW1 is not fully disclosed, nor have all the sequences required for their construction been shown to be publicly known and freely available.  The enablement requirements of 35 U.S.C. ' 112 may be satisfied by a deposit of the E. coli strain, ATMW1.  The specification does not E. coli strain, ATMW1 should have been made in accordance with 37 CFR 1.801-1.809.  Even applicants description of “EcNRI pUltraG-ScW40CCA trpS::ZeoR trpT::GentR AgalK XRED::galK as described in paragraph [0086]” does not enable the actual created strain ATMW1. 
Thus the rejection is maintained.

Claim Rejections - 35 USC § 103

The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Iraha et al. (Nucleic acids Res. Vol 38, No. 11, pp 3682-3691, February 2010) and Hughes and Ellington, (Nucleic acids Res. Vol 38, No. 19, pp 6813-6830, June 2010) is withdrawn based upon applicants amendment of the claims limiting the claimed genetically engineered E. coli to strain to ATMW1.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





rgh
1/24/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652